Citation Nr: 1116429	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In July 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  In November 2010, the Board remanded this case for a hearing because of new representation by a private attorney.  In December 2010, the private attorney asked to reschedule the hearing.  Thereafter, he notified VA that he was no longer representing the Veteran with regard to this appeal.  In January 2011, the Veteran failed to show for a scheduled hearing.  The request for a hearing is deemed withdrawn. 

In July 2010, the Veteran's then private attorney submitted private medical treatment reports directly to the Board without a waiver.  As these private records, all dated in 2010, were duplicative of private treatment reports already of record and already considered in prior adjudications, the Board does not need to remand the case to the RO for their review. 

This case was remanded by the Board in October 2007 and December 2009 for further development.  That development has been accomplished sufficiently and the appeal is ready for de novo review. 

The issues of entitlement to service connection for neck pain, back pain, bilateral carpel tunnel, memory loss, hearing loss, nerve damage on left side of groin, bipolar disorder, triple hernia repair, sleep disorder, impotence, as well as claims seeking increased ratings for nervous disorder and shin splints (see July 2010 statement) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1. The Veteran was born in April 1970; he reported completion of high school up to the 12th grade, in addition to two years vocational training in electronics; and last reported full time employment was in December 2009 as a retail store greeter. 

2. The Veteran has been granted service connection for PTSD, evaluated as 30 percent disabling and bilateral shin splints, evaluated as 0 percent disabling; he also has had a surgically repaired hernia, and has been treated for depression, bipolar disorder, sleep disorder, back pain, knee pain, and erectile dysfunction. 

3. The Veteran does not have one nonservice-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional nonservice-connected disabilities to bring the combined rating to 70 percent or more.

4. The Veteran's disabilities are not productive of total disability and are not sufficient to preclude the average person from following a substantially gainful position; he is not unemployable by reason of disability, age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1521, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment of a nonservice-connected disability pension is authorized to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23 (2010).  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2010); 38 C.F.R. § 3.3(a)(3) (2010).

Benefits payable are subject to limitations on annual income and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A.          § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  

In addition, a veteran is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if that veteran is a patient in a nursing home for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C.A. § 1513(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2).

In adjudicating all claims, including pension, the Board assesses the competence and credibility of a veteran.  Competent lay evidence means any evidence not requiring that the person have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  

As for credibility, the Board must also assess it and the probative value of the evidence of record in its whole.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  See also 38 U.S.C.A. § 7104(a) (West 2002).  

The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  These cases which uphold the Board's role as a finder of fact were not specifically pension cases, but are analogous for the purposes of explaining how the Board typically assesses evidence.

The Veteran contends that he warrants a nonservice-connected pension because he is insecure about his prospects for continued employment because of his PTSD (service connected disability) and numerous nonservice connected disabilities, specifically, bipolar disorder, surgically repaired hernia, back pain, and bilateral carpel tunnel.  See Transcript, p.27; August 2004 Statement.

The Veteran submitted his claim seeking a nonservice-connected pension in August 2004.  Private medical records from different clinicians, including a social worker, discuss his marital tensions, marital counseling, his wife leaving him in 2003, and a divorce in 2004, while also noting his depression, which was described as severe by May 2004 and was treated by some inpatient care, and his frequent need to take time off from work.  

In April 2004, an evaluation noted his wife had moved out and the Veteran lost his job in retail at a national hardware chain store (L's).  A VA Form 21-527, as submitted in August 2004, indicated he completed high school, and while 4 years of college was circled, the accompanying note identified the post-high school education as electrical vocational training.  He indicated he had worked at L's for 12 months in retail sales.  Real estate was marked with a zero as was the category for other property.

In October 2004, he was afforded a VA general medical examination.  The examiner had characterized the Veteran's employment history as "uneven," but noted he worked a variety of jobs since service, to include construction and electrical work and that he had been with L's for 4 years, was fired for taking too much sick leave, and was now self-employed as a landscaper, which seemed to be better suited to him.

VA treatment records dated after October 2004 note his employment in a factory that made waterheaters.  See December 2004.  In June 2005, he described himself as having an associate's degree in electrical engineering, though was then unemployed.  The VA treatment records focused on his then-pending claim and treatment for PTSD, his erratic behavior, his recent treatment for hearing loss and his history of having had an inguinal hernia.  

A VA treatment report dated in December 2005 noted he was recently employed by FEMA to assist with hurricane relief and had two roommates to assist with his mortgage.  By February 2006, he described himself as working at a car dealership as a salesman.  In May 2006, he reported he had been fired by the car dealership, but he was now working at a national retail chain (W).  See May 2006 VA psychiatrist note.

In June 2006, the Veteran underwent a neuropsychological evaluation, which included extensive testing.  He reported his most bothersome symptom was depression, which he attributed to service.  He also complained of a lack of sleep.  The VA neuropsychologist reviewed the VA treatment records and observed the lack of diagnosed medical illnesses, though he noted the Veteran's self-reported bipolar disorder and the clinical diagnoses of a mood disorder, NOS, and PTSD.  

Discussing his history, the Veteran again reported an associate's degree in electrical technology from a vocational training school.  He also reported having worked as an electrician, though as a journeyman and that he never got his license.

Following extensive testing, the clinical neuropsychologist noted the Veteran's responses displayed blatant and gross exaggeration of symptoms, though his response pattern was consistent with awareness and attention to item content.  The VA clinician summarized his pattern of responses as one suggesting gross symptom exaggeration and an attempt to make himself appear more psychologically impaired that was actually the case.  

It appeared to that clinician that the Veteran was trying to appear to have a mental or emotional disorder.  The clinician added that while the Veteran may have adjustment difficulties, these difficulties would not prevent him from working, as evidenced by his years of employment as reportedly an electrician, which stopped only because he was laid off.  The clinician added that there was no reason the Veteran should be unable to work.

In July 2007, the Veteran testified before the undersigned and described a list of private employers he alleged did not hire him or quickly fired him because of his PTSD (his "condition"), and then reported he was still employed at W.  He stated he was insecure that they would fire him for his "condition" eventually.  See Transcript, p.27.  He reported his duties entailed stocking shelves.  

A November 2007 VA treatment report also described him as working at night at W, stocking shelves.  The few VA treatment reports for 2008 entail notations by VA mental health staff of the Veteran's failure to show for appointments.

In March 2009, the Veteran sought VA emergency room treatment for multiple non-urgent complaints, which included low back pain.  He claimed his pain was debilitating and that he could not work.  He generally attributed the back pain to a motor vehicle accident a few years prior.  He also described bilateral wrist pain of several months duration, that kept him from sleeping, and left inguinal pain, too.  His employment was described as stocking shelves in a grocery store.  

The Veteran sought an evaluation of his pain, though he reported obtaining private medical treatment, and a work excuse.  The emergency treatment provider referred him to his primary care physician and declined to provide an excuse.  The claims file contains a private physician's March 2009 note to excuse him from work, addressed to the same employer, W.

By June 2009, private treatment records resume in the claims file.  The Veteran sought treatment for left inguinal hernia pain, with an onset first reported as January 2009.  By July 2009, he underwent surgery for repair of the recurrent left inguinal hernia.  

In September 2009, the Veteran was afforded a VA PTSD examination.  The VA examiner noted his review of VA treatment records, to include the June 2006 neuropsychological testing.  He then was not under the care of a mental health professional, though he was prescribed a variety of medications by his private primary care physician.  He described his daily pain as 9/10 and reported a recurrent skin rash and sleep problems.  

The Veteran was remarried and lived with his wife.  He appeared angry, anxious, and irritable.  The examiner noted the June 2006 testing by the neuropsychologist and included that neuropsychologist's summary in its entirety in his own report.  The Veteran was described as a night shelf stocker at W, though not currently working due to slow healing from surgery.  He did not contend that his unemployment was due to his mental health condition.  

The examiner assessed both PTSD and a personality disorder NOS, with passive-aggressive and dependent features.  He opined the Veteran's prognosis was fair, though he was likely to spend the rest of his life using somatization and symptom exaggeration for attention and nurturing.  The examiner did not find total occupational and social impairment due to the PTSD, but only reduced reliability due to the PTSD symptoms.     

A private December 2009 evaluation noted that the Veteran was still complaining of pain in the left inguinal area, virtually the same pain post-operatively as he had complained of pre-operatively.  He was described as a complex patient with long-term pain issues.  The private evaluation noted he was employed as a greeter for a retail store (W). 

In December 2009, the Board denied a total disability rating for compensation purposes based on individual unemployability (TDIU).

Private treatment reports dated in January through March 2010 also include complaints of severe pain in the left inguinal hernia area, though they now describe the Veteran's occupation as being one of "long-term disability" and date the workplace injury at W as occurring in March 2009, when he lifted a box of juice.  See February 2010.

In March 2010, the Veteran again underwent VA neuropsychological testing.  He again reported having had 12 years of education with additional electrical training, and that as for current employment, he was "on disability" due to a workplace accident that occurred in May 2009.  While discussing legal problems, he reported difficulties with his worker's compensation claim and that he had been told to return to work for 20 hours a week, but that he complained of back and leg pain.  He also reported being sued by a tenant for his actions as owner and for the condition of the rented house.

Following testing, the March 2010 neuropsychologist opined that the Veteran's overall testing performance could best be described as highly variable and noncredible.  The 2010 neuropsychologist had administered the same measure assessing malingering or exaggerating of PTSD-related symptoms as had been administered by the June 2006 neuropsychologist, and the 2010 neuropsychologist found the Veteran's performance was worse in 2010 than what he had done in 2006, and so his score fell outside the range of credible performance.  Because of the Veteran's noncredible performance across several tasks, the neuropsychologist would not interpret the deficits as they were unreliable.    

Turning to the basic entitlement for a permanent and total disability rating for nonservice-connected pension, the Board finds the Veteran did have 90 days or more of service during a period of war.  It is currently unclear if he meets net worth requirements because the only VA Form 21-527 of record was submitted in August 2004, which indicated that he had no assets other than some cash in the bank and no income.  His current wife's income is unknown.

However, the Board finds the income issue is moot because the Veteran must satisfy all three elements for basic entitlement to pension.  The last consideration is whether he is permanently and totally disabled.  The Board finds that he fails to meet the minimum schedular rating for consideration of a nonservice-connected pension and that the evidence does not reflect that he is unable to secure and follow substantially gainful employment by reason of his nonservice-connected disabilities.

As an initial matter, there is no credible indication that the Veteran is actually in receipt of SSA benefits or that he is in a nursing or care home.  Moreover, he is not 65 or older as his birthday is listed as April 1970.  

Next, there is not one ratable at 60 percent or more or two or more with one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Of note, the treatment records do not show diagnoses of bilateral carpel tunnel disorder or a sleep disorder, or objective assessments of either disorder.  

Further, while he referred in statements to back pain, the January 2010 evaluation, addressed to his longtime private physician, Dr. B., noted he had essentially a normal back, though there was a bulge at S-1 without stenosis or compression of the nerves.  See January 2010 evaluation.  In addition, while the Veteran underwent a left inguinal hernia repair in July 2009, the December 2009 evaluation of his chronic pain complaints, by the private surgeon who performed the surgery, Dr. T., noted that the July 2009 surgery did repair a hernia without difficulty, the Veteran continued to complaint of the same pain post-operatively, despite the physician's attempts to alleviate that pain.  

The physician observed when the Veteran was unable to be precise as to where he felt pain and when he did not know he was being watched, the Veteran stood and moved without difficulty.  Inguinal hernias have been rated under DC 7338, which provides that small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Therefore, the Veteran's nonservice connected disorders do not meet the percentage requirements of 38 C.F.R. § 4.16.

Next, as noted above, under the subjective "unemployability" test or on a subjective extra-schedular basis, the Veteran could still prevail on his claim.  However, as detailed extensively above, despite his regular statements reporting hardship and unemployment, he has indeed secured full time employment, typically in retail, to include sales, and kept that job.  

His employment with the hardware retail store (L's) spanned 4 years (as reported to the October 2004 VA examiner), or 12 months (as reported on the August 2004 VA Form 21-527).  He then obtained employment with a car dealership, a water heater manufacturer, and then with the national retail store (W).  That most recent employment with W spanned in the record from 2006 to at least December 2009, when he reported to a private physician he was working as a greeter.  Plainly, not only could he work, but the Board finds that he was regularly employed.  

Further, there is no medical opinion of record that the Veteran can not work, as due to any disability, nonservice-connected or service-connected.  On the contrary, private physicians who gave him work excuse notes in 2003 and 2004 limited those excuses to days or a week at a time, during treatment that noted his recent marital separation and divorce.  

Further, not only did the June 2006 and March 2010 VA neuropsychologists, as well as the September 2009 VA PTSD examiner, not find that he was unable to work due to his service-connected PTSD or list of nonservice connected physical ailments, they all noted his exaggeration of symptoms and non-credible test results and echoed the June 2006 VA clinician's assessment that there was no reason that the Veteran could not work.

The Board acknowledges the Veteran's many statements listing his physical disorders, mental disorders, financial stresses, over-due bills, bankruptcy proceedings, and claims of foreclosure.  Certainly, he is competent to describe his experiences and his symptoms.  However, on the whole, the Board does not find him to be a credible witness regarding the state of his affairs or his ability to work.  The record is so replete with contradictions between the Veteran's statements and statements and actions such that the Board cannot find him to be credible.  

As discussed above, simultaneous to the Veteran's statements that he was unable to work, he instead found work and held his job at W.  The VA Form 21-527 indicated he had no assets, to include real property, and he stated very regularly that he was threatened with foreclosure, yet his residential address has remained the same for the entire processing of this claim (since August 2004), private and VA treatment reports contain many references to his having a mortgage, and he reported to the March 2010 VA neuropsychologist that he was being sued by a tenant.  To have a tenant, one must own property that is available to rent.  

He reported to his private physician in December 2009 that he was employed as a greeter for his employer, W, yet in February and March of 2010 he indicated that he was on some undefined long-term disability that dated back to a workplace injury (left inguinal hernia), the date of which also varied in the record from January 2009, to March 2009, to May 2009.  

Ordinarily, contemporary statements to treating medical personnel are considered very credible, as they are made in the course of treatment by a patient who is reporting information to providers so that the patient will be helped.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Of greater significance, the Board cannot overlook that three VA medical personnel, the June 2006 VA neuropsychologist, the September 2009 VA PTSD examiner, and the March 2010 VA neuropsychologist, found for their purposes that the Veteran exaggerated symptoms and provided testing scores and answers that so varied that they were incredible.  Therefore, for the reasons discussed herein, the Board finds that any statement by the Veteran describing his circumstances is lacking in credibility and of no probative value.

The Board finds that the evidence of record does not reflect that the Veteran is unable to secure and follow substantially gainful employment by reason of his nonservice-connected disorders.  These included sleep problems, a repaired left inguinal hernia, back pain, bilateral carpel tunnel, in addition to various complaints of hearing loss, knee pain, and neck pain.  

There is no objective evidence in the record that these disorders would keep him permanently unable to follow gainful employment; indeed, he reported the statement against his interest to the March 2010 VA neuropsychologist that he had been told to return to work, for 20 hours a week, following his left inguinal repair surgery.  His non-service connected disorders have not been shown to affect his ability to be employed.  

The evidence shows the Veteran has demonstrated his ability to work by regularly finding employment in retail stores, having his own business (landscaping), and having completed high school education, in addition to at least 2 years of some form of electronic training at a vocational school.  There is simply insufficient evidence showing that he is unable to secure and follow substantially gainful employment by reason of his nonservice-connected disorders.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disorders on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for a non-service-connected pension.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA out patient records from the facility identified by the Veteran.  

Further, the Veteran submitted private treatment records from various private clinicians from 2003 through 2010.  He was mailed a notice in February 2010 to authorize the RO to obtain the private treatment records from the two private physicians, Anderson and Rushford, as he identified during his 2007 hearing, and was the subject of the December 2009 remand order by the Board.  The Veteran did not respond to that request and instead submitted duplicate copies of his 2009 private treatment for the left inguinal hernia repair.  

Moreover, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in July 2007.  In addition, the Veteran was provided with a VA general medical examination in October 2004 that was pertinent to the issue on appeal.  

The Board observes that, again, the Veteran's statements vary considerably as to whether he ever submitted a claim for Social Security Administration benefits, either disability or supplemental income insurance.  While his 2004 private clinician included comments in the treatment notes of mailing in June and September 2004 paperwork to a private insurance company and to "DHS," the Veteran denied to the undersigned in his July 2007 testimony of ever claiming Social Security disability or income insurance benefits, stating that he abandoned the effort because they wanted too much information.  See Transcript, pp 24-25.  

The record is silent as to any such claim until March 2010 when the Veteran reported to the VA neuropsychologist that he had submitted a claim for "SSDI," though he reported to the same VA clinician that he had been told to go back to work part-time; however, his concurrent February and March 2010 private treatment records indicated he was already on some undefined disability that dated back to the workplace injury, while the December 2009 private evaluation reported he was back to work (already).  Again, the Board finds his statements so at odds with one another as to render them incredible.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


